DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/10/2021 has been entered.
 
Response to Amendment
The amendment filed on 12/10/2021 has been entered. Claims 1-11 and 13-24 remain pending the application.

Response to Arguments
Applicant's arguments filed on 12/10/2021 have been fully considered but they are not persuasive.
Applicant argues on page 9 that Hoseit fails to disclose an opening at the tip and fails to disclose a photoacoustic generation unit at a light emitting end of the guide member. However, one cannot show nonobviousness by attacking references 
Applicant argues on pages 10-11 that Sato fails to disclose generating waves in by combining the light-guide member and the photoacoustic wave generation unit. However, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. In reKeller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In reMerck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). See MPEP 2145.IV. Here, the Examiner does not rely on Sato disclose these limitations. The Examiner relies on Irisawa to disclose generating waves in by combining the light-guide member and the photoacoustic wave generation unit. Accordingly, this argument is not persuasive.
Applicant argues on pages 9-11 that no single reference discloses generating photoacoustic waves through both the through hole and the tip in the opening which leads to many benefits as described by the Applicant. However, the Examiner does not rely on a single reference to disclose these benefits, the Examiner relies on a combination of references which would lead to a device which has these benefits as described by the Applicant. These benefits would be realized due to the resulting 
Applicant argues on page 11 that the previously cited art does not disclose where the photoacoustic waves are not reflected by the inner wall portion of the device. However, the claims do not appear to require this feature. Accordingly, this argument is not persuasive.
Applicant argues on page 11 that the transducer cannot be placed at the tip of the insert as disclosed in Sato and therefore one would not be motivated to combine Sato with Irisawa. First of all, there is nothing to suggest that the proposed modification could not occur. The arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965). Examples of attorney statements which are not evidence and which must be supported by an appropriate affidavit or declaration include statements regarding unexpected results, commercial success, solution of a long-felt need, inoperability of the prior art, invention before the date of the reference, and allegations that the author(s) of the prior art derived the disclosed subject matter from the inventor or at least one joint inventor. See MPEP 716.01.II. It is unclear to the Examiner why Irisawa cannot be modified such that the photoacoustic waves are emitted via the through-hole or why the through cannot simply be extended outward slightly. Second of all, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference.... Rather, the test is what the combined teachings of those references would have suggested to those of ordinary skill in the art. In reKeller, 642 F.2d 413, 425, 208 USPQ 871, 881 (CCPA 1981). See also In reSneed, 710 F.2d .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 24 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 24, claim 24 recites the limitation “the material including the photocurable resin that is cured by light guided by the light guide member”. There is insufficient antecedent basis for this limitation in the claim. No material “including the photocurable resin that is cured by light guided by the light guide member” has previously been set forth. For examination purposes, this limitation will be interpreted as requiring the material previously set forth further include a photocurable resin.

Regarding claim 24, claim 24 recites the limitation “the photocurable resin that is cured by light guided by the light guide member”. There is insufficient antecedent basis for this limitation in the claim. No photocurable resin “that is cured by light guided by the light guide member” has previously been set forth. For examination purposes, this limitation will be interpreted as further requiring that the photocurable resin be cured by light.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7, 11, 13, 16-17, 20, 22, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Irisawa (WO2014109148A1, hereafter citing to US20150297092 as a translation of WO2014109148A1) in view of Hoseit (US20140180056) and Sato et al., (US20080051655, hereafter Sato).
Regarding claim 1, Irisawa discloses an insert (Irisawa, puncture needle 15) comprising:
an insert main body (hollow puncture needle body 151) which has an opening at a tip and is formed in a hollow shape (Irisawa, Para 76; “FIG. 2 illustrates the section of the puncture needle 15. The puncture needle 15 includes a hollow puncture needle body 151 that includes an opening formed at the tip thereof”) and of which at least a tip portion of the tip is configured to be inserted into a subject (Irisawa, Para 75; “In this embodiment, a puncture needle, which is inserted into a subject, is considered as an insertion object of which at least a tip portion is inserted into a subject.”);
a light guide member (Irisawa, light guide member 152) that is provided in a hollow portion of the insert main body along a length direction of the insert main body (Irisawa, Para 76; “a light guide member 152 that guides light emitted from the laser unit 13 to the vicinity of the opening of the puncture needle”) (Irisawa, Figure 2, showing this); and
a photoacoustic wave generation unit (Irisawa, light absorbent member 154) that is provided at a light emission end of the light guide member which is disposed on a tip side of the tip of the insert main body, absorbs light emitted from the light emission end, and generates photoacoustic waves (Irisawa, Para 102; “The puncture needle 15 a includes a light absorbent member 154 that is provided at a position to which light emitted from the light emitting portion of a light guide member 152 is applied. The light absorbent member 154 is provided in the vicinity of the tip of the puncture needle 15 a on the inner wall of a puncture needle body 151, and absorbs light emitted from the light emitting portion and generates photoacoustic waves.”),
wherein the photoacoustic wave generation unit is made of a black resin (Irisawa, Para 12; “The light absorbent member may contain, for example, an epoxy resin, a fluorine resin, silicone rubber, or a polyurethane resin, into which a black pigment is mixed.”), and
the insert main body is a needle that is configured to be inserted into the subject (Irisawa, Para 75; “a puncture needle, which is inserted into a subject, is considered as an insertion object of which at least a tip portion is inserted into a subject. The puncture needle 15 includes an opening formed at the tip thereof and includes an inner cavity therein. Laser light emitted from the laser unit 13 is guided to the puncture needle 15 by light guide means such as an optical fiber”).
emitting photoacoustic waves which are generated by the photoacoustic wave generation unit from the opening at the tip (Irisawa, Para 102; “The puncture needle 15 a includes a light absorbent member 154 that is provided at a position to which light emitted from the light emitting portion of a light guide member 152 is applied. The light absorbent member 154 is provided in the vicinity of the tip of the puncture needle 15 a on the inner wall of a puncture needle body 151, and absorbs light emitted from the light emitting portion and generates photoacoustic waves.”).
Irisawa does not clearly and explicitly disclose wherein a through-hole is formed in a wall portion forming the hollow portion, and the photoacoustic wave generation unit 
In an analogous photoacoustic insertion device field of endeavor Hoseit discloses in Figure 1A-1B wherein a through-hole is formed in a wall portion forming a hollow portion of an insertion device (Hoseit, guidewire), and a photoacoustic wave generation unit (Hoseit, ultrasound transducer 120) (Hoseit, Para 39; “The ultrasound transducer 120 comprises an optically-absorptive photoacoustic material, which produces ultrasound waves 180 when it absorbs light 160.”) is fixed to the through-hole (Hoseit, Figure 1b, showing a through-hole from the optical fiber 110 to the exterior of the device which is filled with ultrasound transducer 120) (Hoseit, Para 36; “The distal end of an embodiment of a guidewire 100 is depicted in FIG. 1A. The guidewire 100 comprises a first optical fiber 110 and a second optical fiber 130 […] the first optical fiber 110 is in proximity to an ultrasound transducer 120.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Irisawa wherein a through-hole is formed in a wall portion forming the hollow portion, and the photoacoustic wave generation unit is fixed to the through-hole in order to allow for increased efficiency of the emission of acoustic energy and improved generation of acoustic energy by the acoustic wave generation unit as taught by Hoseit (Hoseit, Para 40-41).
Irisawa as modified by Hoseit above does not clearly and explicitly disclose emitting photoacoustic waves toward an exterior of the insert main body via the through- hole.
(Sato, Para 165-166; “That is, a single ultrasonic transducer 52 c extends from the distal end of the holding portion 54 to one sidewall thereof [...] This ultrasonic transducer 52 c is controllable in three modes: oscillating only a distal end portion (i.e., scanning), oscillating only a side-face portion, and oscillating both of them. This allows selective ultrasonic observation using the distal end portion, side-face portion, or both, of the ultrasonic transducer 52 c”) via an opening at a side of the insert main body (Sato, Figures 12-a-12d and Figure 13 showing an opening on the side by the transducer).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Irisawa as modified by Hoseit above to include emitting photoacoustic waves which are generated by the photoacoustic wave generation unit from the opening at the tip and toward an exterior of the insert main body via the through- hole in order to allow observation in a wider range and hence observation at a larger scanning angle as taught by Sato (Sato, Para 161).

Regarding claim 2, Irisawa as modified by Hoseit and Sato above discloses all of the limitations of claim 1 as discussed above.
Irisawa does not disclose wherein the through-hole has a shape in which the through-hole extends in the length direction of the insert main body rather than in a direction perpendicular to the length direction.
(Hoseit, Figure 1A-1B, the notch that ultrasound transducer 120 rests in is longer along the length of the guidewire than it is along the radius of the guidewire, this is similar to the notch shown in Figure 7, label 15e of the instant application).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Irisawa as modified by Hoseit and Sato above wherein the through-hole has a shape in which the through-hole extends in the length direction of the insert main body rather than in a direction perpendicular to the length direction in order to allow for increased efficiency of the emission of acoustic energy and improved generation of acoustic energy by the acoustic wave generation unit as taught by Hoseit (Hoseit, Para 40-41).

Regarding claim 3, Irisawa as modified by Hoseit and Sato above discloses all of the limitations of claim 1 as discussed above.
Irisawa as modified by Hoseit and Sato above further discloses wherein the photoacoustic wave generation unit and a tip portion of the light guide member are fixed to the wall portion (Irisawa, Para 102; “The light absorbent member 154 is provided in the vicinity of the tip of the puncture needle 15 a on the inner wall of a puncture needle body 151, and absorbs light emitted from the light emitting portion and generates photoacoustic waves.”) (Irisawa, Para 152; “The light guide member 152, such as an optical fiber, may be fixed to an inner wall in an inner cavity of an insertion object, such as a puncture needle, by an adhesive.”).
Irisawa does not disclose wherein the through-hole is filled with the same material as that forming the photoacoustic wave generation unit.
However, Hoseit further discloses wherein a through-hole is filled with the same material as that forming the photoacoustic wave generation unit (Hoseit, Para 43; “the grating 115 is created using an optical process in which the portion of the first optical fiber 110 is exposed to a carefully controlled pattern of UV radiation that defines the blazed Bragg grating 115. After the blazed Bragg grating is complete, a photoacoustic material is deposited or otherwise added over the blazed Bragg grating 115 to complete the transducer 120.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Irisawa as modified by Hoseit and Sato above wherein the through-hole is filled with the same material as that forming the photoacoustic wave generation unit in order to allow for increased efficiency of the emission of acoustic energy and improved generation of acoustic energy by the acoustic wave generation unit as taught by Hoseit (Hoseit, Para 40-41).

Regarding claim 4, Irisawa as modified by Hoseit and Sato above discloses all of the limitations of claim 1 as discussed above.
Irisawa as modified by Hoseit and Sato above further discloses wherein the photoacoustic wave generation unit is fixed to the through-hole by a resin and wherein the through-hole is filled with the resin (Irisawa, Para 150; “the light absorbent member 154 covers a light emitting portion 153 and is embedded in the transparent resin 163 together with the light guide member 152”) (Irisawa, Para 142; “The transparent resin 163 is disposed in the tube 161. For example, an epoxy resin (adhesive) is used as the transparent resin 163. The transparent resin 163 has only to cover at least a tip portion of the tube 161, and does not necessarily need to cover the entire inside of the tube 161. A photocurable resin, a thermosetting resin, or a room temperature-curable resin can be used as the transparent resin 163.”).
Irisawa as modified by Hoseit and Sato above is interpreted as disclosing these limitations in the claim because the photoacoustic wave generation unit of Irisawa is covered in a transparent resin as an adhesive to affix it where it is needed and Irisawa is modified by Hoseit so that the photoacoustic wave generation unit is fixed to through-hole.

Regarding claim 5, Irisawa as modified by Hoseit and Sato above discloses all of the limitations of claim 4 as discussed above.
Irisawa as modified by Hoseit and Sato above further discloses wherein the resin is a photocurable resin (Irisawa, Para 142; “A photocurable resin, a thermosetting resin, or a room temperature-curable resin can be used as the transparent resin 163.”).

Regarding claim 7, Irisawa as modified by Hoseit and Sato above discloses all of the limitations of claim 1 as discussed above.
(Irisawa, Para 12; “The light absorbent member may contain, for example, an epoxy resin, a fluorine resin, silicone rubber, or a polyurethane resin, into which a black pigment is mixed.”).

Regarding claim 11, Irisawa as modified by Hoseit and Sato above discloses all of the limitations of claim 1 as discussed above.
Irisawa as modified by Hoseit and Sato above further discloses wherein the light guide member is an optical fiber (Irisawa, Para 29; “The light guide member may be an optical fiber”).

Regarding claim 13, Irisawa as modified by Hoseit and Sato above discloses all of the limitations of claim 1 as discussed above.
Irisawa as modified by Hoseit and Sato above further discloses a light source unit (laser unit 40) that emits light which is absorbed by the photoacoustic wave generation unit of the insert (Irisawa, Para 183; “One end of the optical fiber, which forms the light guide member 152 of the puncture needle 15, is connected to the light output terminal 47 of the laser unit 40”) (Irisawa, Para 102; “The puncture needle 15 a includes a light absorbent member 154 that is provided at a position to which light emitted from the light emitting portion of a light guide member 152 is applied. The light absorbent member 154 is provided in the vicinity of the tip of the puncture needle 15 a on the inner wall of a puncture needle body 151, and absorbs light emitted from the light emitting portion and generates photoacoustic waves.”); and
an acoustic wave detection unit (probe 11) that detects photoacoustic waves generated from the photoacoustic wave generation unit after at least a portion of the insert is inserted into the subject (Irisawa, Para 78; “the probe 11 is acoustic wave detecting part and includes, for example, a plurality of ultrasonic vibrators that are arranged one-dimensionally. After the puncture needle 15 is inserted into the subject, the probe 11 detects photoacoustic waves that are generated due to the light emitted from the light emitting portion 153 (see FIG. 2).”).

Regarding claim 16, Irisawa as modified by Hoseit and Sato above discloses all of the limitations of claim 14 as discussed above.
Irisawa does not disclose wherein the second light source emits the visible light from a surface of a housing of the light source unit to the outside.
However, Hoseit further discloses wherein the second light source emits the visible light (Hoseit, Para 29; “The light may be microwave, infrared, visible, or ultraviolet light, most typically visible or near ultraviolet.”) from a surface of a housing of the light source unit to the outside of the housing (Hoseit, light emitted from second optical fiber 130 to lens 140) (Hoseit, Para 38; “The light 170 coupled out of the second optical fiber 130 by the blazed Bragg grating 135 will impinge on the lens 140 coupling electromagnetic waves 190 out of the guidewire 100.”) (Hoseit, Para 11; “The optical fibers provide both imaging and photoactivating light because [...] allowing the light to photoactivate therapeutics exterior to the guidewire”) (Hoseit, Para 14; “a controller coupled to the source of the first wavelength and the source of the second wavelength, and capable of imaging a portion of a subject with acoustic energy created with the first wavelength and activating a photosensitive therapeutic agent with the second wavelength”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Irisawa as modified by Hoseit and Sato above wherein the second light source emits the visible light from a surface of a housing of the light source unit to the outside in order to allow for photosensitive or photoactivated treatment to improve patient health as needed as taught by Hose (Hoseit, Para 29).

Regarding claim 17, Irisawa as modified by Hoseit and Sato above discloses all of the limitations of claim 14 as discussed above.
Irisawa as modified by Hoseit and Sato above wherein the light source unit comprises optical members which include a condensing lens that condenses both the light emitted from the first light source and the light emitted from the second light source and the optical members make the light emitted from the first light source and the visible light emitted from the second light source incident on the light guide member of the insert (Irisawa, Para 160; “after light emitted from the laser unit 16 is diffused by a diffusion plate 17, the light is incident on a bundle fiber 19, which is formed of, for example, about 100 optical fibers having been bundled, through a condensing lens 18.”).

Regarding claim 20, Irisawa as modified by Hoseit and Sato above discloses all of the limitations of claim 17 as discussed above.
Irisawa as modified by Hoseit and Sato above wherein the optical members include the condensing lens (Irisawa, Para 160; “after light emitted from the laser unit 16 is diffused by a diffusion plate 17, the light is incident on a bundle fiber 19, which is formed of, for example, about 100 optical fibers having been bundled, through a condensing lens 18.”).

Regarding claim 22, Irisawa as modified by Hoseit and Sato above discloses all of the limitations of claim 1 as discussed above.
Irisawa as modified by Hoseit and Sato above further discloses a method for manufacturing the insert according to claim 1, the method comprising: inserting the light guide member into the hollow portion of the insert such that the light emission end of the light guide member is disposed on the through-hole; filling the through-hole with a material forming the photoacoustic wave generation unit while supplying the material to the light emission end of the light guide member; and curing the material after the filling (Irisawa, Para 22-23; “the inner needle may include a hollow tube and a transparent resin that closes at least a tip portion of the hollow tube, the light guide member may be embedded in the hollow tube by the transparent resin, and the inner needle may have the light absorbent member at a tip of the hollow tube [...] inserting the light guide member into the hollow tube so that the light emitting end of the light guide member forming the light emitting portion is disposed in the vicinity of the tip portion of the hollow tube; [...] applying a resin, which has light absorbency and forms the light absorbent member, so that the resin covers at least a part of the cut surfaces of the hollow tube and the transparent resin; and curing the resin that has light absorbency”).
Irisawa as modified by Hoseit and Sato above is interpreted as disclosing this limitation in the claim because Irisawa is modified to include a throughhole and the photoacoustic wave generation unit is covered in a transparent resin.

Regarding claim 24, Irisawa as modified by Hoseit and Sato above discloses all of the limitations of claim 1 as discussed above.
Irisawa as modified by Hoseit and Sato above further discloses a method for manufacturing the insert according to claim 1 in which the photoacoustic wave generation unit is made of a material including a photocurable resin (Irisawa, Para 142; “A photocurable resin, a thermosetting resin, or a room temperature-curable resin can be used as the transparent resin 163.”), the method comprising: inserting the light guide member into the hollow portion of the insert such that the light emission end of the light guide member is disposed on the through-hole; filling the through-hole with the material including the photocurable resin while supplying the material to the light emission end of the light guide member; and irradiating the photocurable resin with the light guided by the light guide member to cure the photocurable resin (Irisawa, Para 22-23; “the inner needle may include a hollow tube and a transparent resin that closes at least a tip portion of the hollow tube, the light guide member may be embedded in the hollow tube by the transparent resin, and the inner needle may have the light absorbent member at a tip of the hollow tube [...] inserting the light guide member into the hollow tube so that the light emitting end of the light guide member forming the light emitting portion is disposed in the vicinity of the tip portion of the hollow tube; [...] applying a resin, which has light absorbency and forms the light absorbent member, so that the resin covers at least a part of the cut surfaces of the hollow tube and the transparent resin; and curing the resin that has light absorbency”).
Irisawa as modified by Hoseit and Sato above is interpreted as disclosing this limitation in the claim because Irisawa is modified to include a throughhole and the photoacoustic wave generation unit is covered in a transparent resin.


Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Irisawa, Hoseit, and Sato as applied to claim 5 above, and in further view of Rolland et al. (US20160137839, hereafter Rolland).
Regarding claim 6, Irisawa as modified by Hoseit and Sato above discloses all of the limitations of claim 5 as discussed above.
Irisawa as modified by Hoseit and Sato above does not clearly and explicitly disclose wherein the photocurable resin is a resin that is cured by visible light or ultraviolet light.
In an analogous epoxy resin field of endeavor Rolland discloses a photocurable resin that is cured by visible light or ultraviolet light (Rolland, Para 111; “Photocurable silicone resins. A suitable resin includes photocurable silicones. UV cure silicone rubber, such as Siliopren™ UV Cure Silicone Rubber can be used as can LOCTITE™ Cure Silicone adhesives sealants. Applications include optical instruments, medical and surgical equipment, exterior lighting and enclosures, electrical connectors/sensors, fiber optics, gaskets, and molds.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Irisawa as modified by Hoseit and Sato above wherein the photocurable resin is a resin that is cured by visible light or ultraviolet light in order to allow for biocompatible object which has satisfactory structural properties as taught by Rolland (Rolland, Para 5-9).

Claims 8-10, 14-15, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Irisawa, Hoseit and Sato as applied to claim 1 above, and in further view of Masaki et al. (US20170209119, hereafter Masaki).
Regarding claim 8, Irisawa as modified by Hoseit and Sato above discloses all of the limitations of claim 1 as discussed above.
Irisawa does not clearly and explicitly disclose wherein the photoacoustic wave generation unit is made of a material that transmits visible light.
However, Hoseit further discloses wherein the photoacoustic wave generation unit is made of a material that selectively absorbs light (Hoseit, Para 43; “An exemplary photoacoustic material is pigmented polydimethylsiloxane (PDMS)”) (Hoseit, Para 43; “The photoacoustic material can also be “tuned” to selectively absorb specific wavelengths by selecting suitable components.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Irisawa as modified by Hoseit and Sato above wherein the photoacoustic wave generation unit is made of a material that (Hoseit, Para 43).
Irisawa as modified by Hoseit and Sato above does not clearly and explicitly disclose wherein the photoacoustic wave generation unit is made of a material is tuned to absorb something other than visible light.
In an analogous photoacoustic imaging apparatus field of endeavor Masaki discloses wherein a photoacoustic wave generation unit (photoacoustic sound source 16) (Hoseit, Para 43; “Planar photoacoustic ultrasonic waves 17 are generated by a photoacoustic effect from the sheet-shaped photoacoustic sound source 16 that has absorbed the pulsed light 15 emitted from the light”) is made of a material is tuned to absorb something other than visible light, in this case near-infrared light (Masaki, Para 36; “The wavelength of the pulsed light 15 has an emission spectrum in the range from the near-infrared region to the infrared region (the wavelengths of 800 nm to 10 μm) and is determined in accordance with the absorbance spectrum of the photoacoustic sound source 16.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Irisawa as modified by Hoseit and Sato above wherein the photoacoustic wave generation unit is made of a material is tuned to absorb something other than visible light in order to enable oxygen saturation to be measured as needed for diagnosis of the patient as taught by Masaki (Masaki, Para 36).

Regarding claim 9, Irisawa as modified by Hoseit, Sato, and Masaki above discloses all of the limitations of claim 8 as discussed above.
Irisawa does not clearly and explicitly disclose wherein the material further absorbs near-infrared light.
In an analogous photoacoustic imaging apparatus field of endeavor Masaki discloses wherein a photoacoustic wave generation unit (photoacoustic sound source 16) (Hoseit, Para 43; “Planar photoacoustic ultrasonic waves 17 are generated by a photoacoustic effect from the sheet-shaped photoacoustic sound source 16 that has absorbed the pulsed light 15 emitted from the light”) is made of a material that absorbs near-infrared light (Masaki, Para 36; “The wavelength of the pulsed light 15 has an emission spectrum in the range from the near-infrared region to the infrared region (the wavelengths of 800 nm to 10 μm) and is determined in accordance with the absorbance spectrum of the photoacoustic sound source 16.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to Irisawa as modified by Hoseit, Sato, and Masaki above wherein the material further absorbs near-infrared light in order to enable oxygen saturation to be measured as needed for diagnosis of the patient as taught by Masaki (Masaki, Para 36).

Regarding claim 10 Irisawa as modified by Hoseit, Sato, and Masaki above discloses all of the limitations of claim 9 as discussed above.
(Irisawa, Para 150; “the light absorbent member 154 covers a light emitting portion 153 and is embedded in the transparent resin 163 together with the light guide member 152”) (Irisawa, Para 142; “The transparent resin 163 is disposed in the tube 161. For example, an epoxy resin (adhesive) is used as the transparent resin 163. The transparent resin 163 has only to cover at least a tip portion of the tube 161, and does not necessarily need to cover the entire inside of the tube 161. A photocurable resin, a thermosetting resin, or a room temperature-curable resin can be used as the transparent resin 163.”).

Regarding claim 14, Irisawa as modified by Hoseit and Sato above discloses all of the limitations of claim 13 as discussed above.
Irisawa as modified by Hoseit and Sato above further discloses wherein the light source unit comprises a first light source that emits the light which is absorbed by the photoacoustic wave generation unit (Irisawa, Para 183; “One end of the optical fiber, which forms the light guide member 152 of the puncture needle 15, is connected to the light output terminal 47 of the laser unit 40”) (Irisawa, Para 102; “The puncture needle 15 a includes a light absorbent member 154 that is provided at a position to which light emitted from the light emitting portion of a light guide member 152 is applied. The light absorbent member 154 is provided in the vicinity of the tip of the puncture needle 15 a on the inner wall of a puncture needle body 151, and absorbs light emitted from the light emitting portion and generates photoacoustic waves.”).
Irisawa does not clearly and explicitly disclose wherein the photoacoustic wave generation unit is made of the material that transmits visible light and a second light source that emits the visible light.
However, Hoseit further discloses wherein the photoacoustic wave generation unit is made of a material that selectively absorbs light (Hoseit, Para 43; “An exemplary photoacoustic material is pigmented polydimethylsiloxane (PDMS)”) (Hoseit, Para 43; “The photoacoustic material can also be “tuned” to selectively absorb specific wavelengths by selecting suitable components.”) and
a second light source that emits the visible light (Hoseit, light emitted from second optical fiber 130 to lens 140) (Hoseit, Para 38; “The light 170 coupled out of the second optical fiber 130 by the blazed Bragg grating 135 will impinge on the lens 140 coupling electromagnetic waves 190 out of the guidewire 100.”) (Hoseit, Para 29; “systems of the invention are useful for delivering photosensitive or photoactivated therapeutic agents. Such therapeutic agents are activated, released, transformed, or bound upon exposure to electromagnetic radiation, i.e., light. The light may be microwave, infrared, visible, or ultraviolet light, most typically visible or near ultraviolet.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Irisawa as modified by Hoseit and Sato above wherein the photoacoustic wave generation unit is made of a material that selectively absorbs light in order to allow the photoacoustic wave generation unit to (Hoseit, Para 43) and to allow for photosensitive or photoactivated treatment to improve patient health as needed as taught by Hose (Hoseit, Para 29).
Irisawa does not clearly and explicitly disclose wherein the photoacoustic wave generation unit is made of a material is tuned to absorb something other than visible light.
In an analogous photoacoustic imaging apparatus field of endeavor Masaki discloses wherein a photoacoustic wave generation unit (photoacoustic sound source 16) (Hoseit, Para 43; “Planar photoacoustic ultrasonic waves 17 are generated by a photoacoustic effect from the sheet-shaped photoacoustic sound source 16 that has absorbed the pulsed light 15 emitted from the light”) is made of a material is tuned to absorb something other than visible light, in this case near-infrared light (Masaki, Para 36; “The wavelength of the pulsed light 15 has an emission spectrum in the range from the near-infrared region to the infrared region (the wavelengths of 800 nm to 10 μm) and is determined in accordance with the absorbance spectrum of the photoacoustic sound source 16.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Irisawa as modified by Hoseit and Sato above wherein the photoacoustic wave generation unit is made of a material is tuned to absorb something other than visible light in order to enable oxygen saturation to be measured as needed for diagnosis of the patient as taught by Masaki (Masaki, Para 36).


Regarding claim 15, Irisawa as modified by Hoseit, Sato, and Masaki above discloses all of the limitations of claim 14 as discussed above.
Irisawa does not clearly and explicitly disclose wherein the first light source emits near-infrared light.
However, Masaki further discloses wherein a first light source emits near-infrared light (Masaki, Para 36; “The wavelength of the pulsed light 15 has an emission spectrum in the range from the near-infrared region to the infrared region (the wavelengths of 800 nm to 10 μm) and is determined in accordance with the absorbance spectrum of the photoacoustic sound source 16.”) (Hoseit, Para 43; “Planar photoacoustic ultrasonic waves 17 are generated by a photoacoustic effect from the sheet-shaped photoacoustic sound source 16 that has absorbed the pulsed light 15 emitted from the light”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Irisawa as modified by Hoseit, Sato, and Masaki above wherein the first light source emits near-infrared light in order to enable oxygen saturation to be measured as needed for diagnosis of the patient as taught by Masaki (Masaki, Para 36).

Regarding claim 23, Irisawa as modified by Hoseit and Sato above discloses all of the limitations of claim 1 as discussed above.
Irisawa as modified by Hoseit and Sato above further discloses a method for manufacturing the insert according to claim 1 in which the photoacoustic wave (Irisawa, Para 22-23; “the inner needle may include a hollow tube and a transparent resin that closes at least a tip portion of the hollow tube, the light guide member may be embedded in the hollow tube by the transparent resin, and the inner needle may have the light absorbent member at a tip of the hollow tube [...] inserting the light guide member into the hollow tube so that the light emitting end of the light guide member forming the light emitting portion is disposed in the vicinity of the tip portion of the hollow tube; [...] applying a resin, which has light absorbency and forms the light absorbent member, so that the resin covers at least a part of the cut surfaces of the hollow tube and the transparent resin; and curing the resin that has light absorbency”).
Irisawa as modified by Hoseit and Sato above is interpreted as disclosing this limitation in the claim because Irisawa is modified to include a throughhole and the photoacoustic wave generation unit is covered in a transparent resin.
Irisawa does not clearly and explicitly disclose wherein the photoacoustic wave generation unit is made of a material that transmits visible light.
(Hoseit, Para 43; “An exemplary photoacoustic material is pigmented polydimethylsiloxane (PDMS)”) (Hoseit, Para 43; “The photoacoustic material can also be “tuned” to selectively absorb specific wavelengths by selecting suitable components.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Irisawa as modified by Hoseit and Sato above wherein the photoacoustic wave generation unit is made of a material that selectively absorbs light in order to allow the photoacoustic wave generation unit to more strongly absorb the desired light from the optical fiber as taught by Hoseit (Hoseit, Para 43).
Irisawa as modified by Hoseit and Sato above does not clearly and explicitly disclose wherein the photoacoustic wave generation unit is made of a material is tuned to absorb something other than visible light.
In an analogous photoacoustic imaging apparatus field of endeavor Masaki discloses wherein a photoacoustic wave generation unit (photoacoustic sound source 16) (Hoseit, Para 43; “Planar photoacoustic ultrasonic waves 17 are generated by a photoacoustic effect from the sheet-shaped photoacoustic sound source 16 that has absorbed the pulsed light 15 emitted from the light”) is made of a material is tuned to absorb something other than visible light, in this case near-infrared light (Masaki, Para 36; “The wavelength of the pulsed light 15 has an emission spectrum in the range from the near-infrared region to the infrared region (the wavelengths of 800 nm to 10 μm) and is determined in accordance with the absorbance spectrum of the photoacoustic sound source 16.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Irisawa as modified by Hoseit and Sato above wherein the photoacoustic wave generation unit is made of a material is tuned to absorb something other than visible light in order to enable oxygen saturation to be measured as needed for diagnosis of the patient as taught by Masaki (Masaki, Para 36).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Irisawa, Hoseit, and Sato as applied to claim 17 above, and in further view of Mizushima et al. (US20100289664, hereafter Mizushima).
Regarding claim 18, Irisawa as modified by Hoseit and Sato above discloses all of the limitations of claim 17 as discussed above.
Irisawa as modified by Hoseit and Sato above does not clearly and explicitly disclose wherein the optical members include the multiplexing prism.
	In an analogous light emission management field of endeavor Mizushima discloses transmitting light from a plurality of light sources into optical fibers using a multiplexing prism (Mizushima, Para 75; “A multiplexing prism 4 multiplexes the modulated red, green and blue laser lights, and emits the resultant laser light to a scale-down projection optical system 5 […] on an incident plane of a fiber bundle 6 (light guide member). In the fiber bundle 6, the modulated laser light is guided to each core.”).
(Mizushima, Para 75-76).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Irisawa, Hoseit, and Sato as applied to claim 17 above, and in further view of Ray et al. (US20050175347, hereafter Ray).
Regarding claim 19, Irisawa as modified by Hoseit and Sato above discloses all of the limitations of claim 17 as discussed above.
Irisawa as modified by Hoseit and Sato above does not clearly and explicitly disclose wherein the optical members include the fiber combiner.
In an analogous optical fiber system field of endeavor Ray discloses transmitting light from a plurality of light sources into optical fibers using a fiber combiner (Ray, Para 2; “The present invention pertains to optical communications. More particularly, this invention relates to an optical multiplexing device which spatially combines multi-wavelength light from a plurality of lasers into an optical fiber.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Irisawa as modified by Hoseit and Sato above wherein the optical members include the fiber combiner in order to provide an inexpensive and highly efficient method of transmitting light from a plurality of light sources as taught by Ray (Ray, Para 7-8).

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Irisawa, Hoseit, and Sato as applied to claim 17 above, and in further view of Kewitsch et al. (US20170023740, hereafter Kewitsch).
Regarding claim 21, Irisawa as modified by Hoseit and Sato above discloses all of the limitations of claim 17 as discussed above.
	Irisawa as modified by Hoseit and Sato above does not disclose wherein the optical members include the first optical fiber and the second optical fiber, and the photoacoustic measurement device further comprises a fiber switching unit that switches a position of a light emission end of the first optical fiber and a position of a light emission end of the second optical fiber between a first position where light emitted from the first optical fiber is incident on the light guide member and a second position where light emitted from the second optical fiber is incident on the light guide member.
	In an analogous optical beam fiber management for a medical device field of endeavor Kewitsch discloses
a first optical fiber that guides inputs from a first source,
a second optical fiber that guides inputs from a second source (Kewitsch, Para 16; “a two-dimensional input array of connector terminals”),
and a fiber switching unit that switches a position of an end of the first optical fiber and a position of an end of the second optical fiber between a first position where the first optical fiber is incident on an output and a second position where the second optical fiber is incident on the output (Kewitsch, Para 61; “Reconfiguration of flexible, yet taught, fiber lines are made internal to interconnect volume 108 by disengaging, translating and re-engaging fiber line connectors”) (Kewitsch, Para 65; “reconfiguration is initiated by a user or external software client by entering a starting point and destination point for a particular fiber strand at the input terminal array which is input to processor 402.”) (Kewitsch, Para 61-74).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Irisawa as modified by Hoseit and Sato above wherein the optical members include the first optical fiber and the second optical fiber, and the photoacoustic measurement device further comprises a fiber switching unit that switches a position of a light emission end of the first optical fiber and a position of a light emission end of the second optical fiber between a first position where light emitted from the first optical fiber is incident on the light guide member and a second position where light emitted from the second optical fiber is incident on the light guide member in order to allow for a scalable, modular, and automated reconfiguration of the optical fibers as taught by Kewitsch (Kewitsch, Para 1) which makes use of the device easier.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to John Li whose telephone number is (313)446-4916. The examiner can normally be reached Monday to Thursday; 7:00 AM to 5:00 PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on 571-272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JOHN DENNY LI/Examiner, Art Unit 3793